Case 3:16-md-02738-FLW-LHG Document 15833 Filed 11/25/20 Page 1 of 3 PageID: 122236




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

      IN RE: JOHNSON & JOHNSON TALCUM
      POWDER PRODUCTS MARKETING,
      SALES PRACTICES AND PRODUCTS                      MDL No. 3:16-md-02738
      LIABILITY LITIGATION
      ---------------------------------------------

     This document relates to all cases
     listed on Exhibit A                                NOTICE OF MOTION TO
                                                         DISMISS PLAINTIFFS’
                                                      COMPLAINTS PURSUANT TO
                                                             RULE 41(b)


    TO: All Counsel of Record


    COUNSEL:
            PLEASE TAKE NOTICE that Defendants Johnson & Johnson and Johnson

    & Johnson Consumer Inc. (“Defendants”), will move before this Court on December

    21, 2020, or as soon thereafter as counsel may be heard, pursuant to Fed. R. Civ. P.

    41(b), for an Order dismissing Plaintiffs’ complaints for failure to comply with this

    Court’s October 13, 2020 Order.

            PLEASE TAKE FURTHER NOTICE that, in support of this Motion to

    Dismiss, Defendants will rely upon the accompanying Letter Brief in Support.

            PLEASE TAKE FURTHER NOTICE that a Proposed Order is attached.

            PLEASE TAKE FURTHER NOTICE that oral argument is requested if the

    motion is opposed.



    ACTIVE.125450938.01
Case 3:16-md-02738-FLW-LHG Document 15833 Filed 11/25/20 Page 2 of 3 PageID: 122237




                                     Respectfully submitted,

                                     /s/ Susan M. Sharko
                                     Susan M. Sharko
                                     FAEGRE DRINKER BIDDLE
                                      & REATH LLP
                                     600 Campus Drive
                                     Florham Park, NJ 07932-1047
                                     Telephone: (973) 549-7000
                                     Facsimile:    (973) 360-9831
                                     Email: susan.sharko@faegredrinker.com

                                     Attorneys for Defendants Johnson &
                                     Johnson and Johnson & Johnson Consumer
                                     Inc.
    Dated: November 25, 2020




                                         2
    ACTIVE.125450938.01
Case 3:16-md-02738-FLW-LHG Document 15833 Filed 11/25/20 Page 3 of 3 PageID: 122238




                                   EXHIBIT A


          MDL Case No.        Plaintiff Name           Law Firm Name
           3:17-cv-09127        Ellis, Paula      The Law Offices of Sean M.
                                                            Cleary
           3:18-cv-15782     Green, Catherine          Girardi & Keese
           3:18-cv-08463     Herrmann, Linda       Simmons Hanly Conroy
           3:19-cv-08359      Lagle, Sylvia        Heninger Garrison Davis
           3:18-cv-12309     Richard, Donna        Marlin & Saltzman LLP
           3:17-cv-06984      Smith, Sarah           Barrett Law Group




                                          3
    ACTIVE.125450938.01
